The appellant, defendant below, was charged by indictment with the offense of burglary, in that, with intent to rape, he broke into and entered the dwelling house of Sophia Williamson, etc.
Upon arraignment and before pleading to the merits of the indictment, the defendant interposed a plea of misnomer insisting that his true name is Eddie Suggs, and not "Eddie Suds," as alleged in the indictment; and that he has never been known or called by the name of Eddie "Suds," etc. Said plea was in proper form and substance, and verified by oath of the defendant. Issue was joined upon said plea and the question was submitted to the jury on the evidence adduced upon the hearing of the matter. The jury decided adversely to the contention of the defendant, stating: "We the jury find that the defendant is known by the name of Eddie Suds." Whereupon, the defendant interposed his plea of not guilty and the trial proceeded, resulting in the conviction of defendant "as charged in the indictment." The court duly pronounced and entered judgment of conviction, and sentenced him to serve an indeterminate period of imprisonment in the penitentiary for a term of not less than three years nor more than three years and six months. From said judgment of conviction this appeal was taken.
This appeal is rested upon the record proper only; there being no bill of exceptions. Upon examination we find the proceedings in the lower court regular in all things. No error being apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.